                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                        BIG STONE GAP DIVISION

UNITED STATES OF AMERICA                           )
                                                   )
                                                   )      Case No. 2:17CR00015-003
                                                   )
v.                                                 )      OPINION AND ORDER
                                                   )
LESLIE ANN CLASBY,                                 )      By: James P. Jones
                                                   )      United States District Judge
                  Defendant.                       )

      Leslie Ann Clasby, Pro Se Defendant.

      This matter is before me on a pleading titled “MOTION FOR

RECONSIDERATION OF THE APPLICATION OF AMENDMENT 794

MOTION FOR SENTENCE REDUCTION PURSUANT TO 18 U.S.C.

§ 3582(c)(2).” 1 After review of the record, I conclude that this motion must be

denied.

      Clasby pleaded guilty in this court to one count of conspiring to possess with

the intent to distribute five grams or more of methamphetamine. For this offense, I

sentenced her on April 10, 2018, to 84 months in prison. The judgment was

entered the next day, and Clasby did not appeal.

      1
          Previously, pursuant to Castro v. United States, 540 U.S. 375 (2003), I notified
Clasby of my intention to address her motion as a Motion to Vacate, Set Aside, or
Correct Sentence pursuant to 28 U.S.C. § 2255, and offered her an opportunity to object
to that construction. She responded, stating her intention to have the motion considered
as arising under 18 U.S.C. § 3582(c). Accordingly, I dismissed the § 2255 action.
      Clasby argues that I erred by failing to consider her limited role in the

conspiracy when sentencing her, in accordance with Amendment 794 to the United

States Sentencing Guidelines (USSG) § 3B1.2. Section 3582 authorizes me to

reduce a defendant’s sentence based on a post-sentencing change in the Sentencing

Guideline range under which she was sentenced, if that guideline amendment is

retroactively applicable. It must be noted that Amendment 798 took effect in 2015,

before Clasby was sentenced, so that § 3582 does not apply.

      In any event, Clasby’s claim fails for many other reasons. First, this issue is

waived. Clasby’s Plea Agreement expressly waived her right to collaterally attack

her sentence other than to raise issues that cannot be waived, by law, or for

ineffective assistance of counsel. Plea Agreement 9, ECF No. 138. Second, at the

time of sentencing, Clasby never requested a reduction for a minor role, nor

objected to the PSR. Accordingly, she has procedurally defaulted on this claim.

United States v. Mikalajunas, 186 F.3d 490, 492 (4th Cir. 1999).

      Finally, the facts of Clasby’s involvement in the drug trafficking conspiracy

as set forth in her Plea Agreement, id. at 3-4, which she expressly agreed were true,

show that she was not entitled to a role reduction. See USSG § 3B1.2(a) (allowing

for a reduction in a defendant's sentencing guideline range if the defendant is less

culpable than others involved in the criminal conduct).




                                         -2-
      For the stated reasons, it is ORDERED that the defendant’s motions, ECF

Nos. 213 and 217, seeking a sentence reduction, are DENIED.

                                            ENTER: May 24, 2019

                                            /s/ James P. Jones
                                            United States District Judge




                                      -3-
